DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species: 
Group I (pump and reservoir):
Species A: Figures 1-42, 45, 48, 51, 55, 56, 61, 64, and 67
	Species B: Figure 43, 46, 49, 52, 57, 59, 62, 65, and 68
	Species C: Figure 44, 47, 50, 53, 58, 60, 63, 66, and 69

Group II (communication feature):
Species A: Figure 7
Species B: Figure 8

Group III (inlet ports):
Species A: Figure 24 
Species B: Figure 25A-C 

Group VI (sample-collection unit):
		Species A: Figure 28A
		Species B: Figure 28B
Species C: Figure 28C
Species D: Figure 28D
Species E: Figure 28E

Group V (sample-collection apparatus in the upstream configuration):
Species A: Figure 29A
Species B: Figure 29B

Group VI (analysis of collected sample):
Species A: Figure 30
Species B: Figure 31

Group VII: (fluid transfer lines):
Species A: Figure 33-35
Species B: Figures 36-41

Group VIII (diverter element):
Species A: Figures 1-53 and 61-69 
Species B: Figures 54-60 

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such groups and species:
 Group I indicates differences in pumps and reservoirs. Figures 1-23, 42, 45, 48, 51, 55, 56, 61, 64, and 67 depicts a fluid collection system comprising a peristaltic pump and a collection reservoir. Figures 43, 46, 49, 52, 57, 59, 62, 65, and 68 depicts a fluid collection 
Group II indicates differences in communication features. Figure 7 depicts a fluid collection device that communicates to the patients’ mobile device first then relays that information to other mobile devices. Figure 8 depicts collection device that communicates to the patients’ mobile device and other devices simultaneously. 
Group III indicates differences in inlet ports. Figure 24 depicts inlet ports with mesh. Figure 25A-C depicts inlet ports with a rotary blade. 
Group IV indicates differences in the sample collection unit. Figure 28A depicts a sample collection unit comprising a Radio Frequency Identification (RFID) or a quick response code (QR). Figure 28B depicts a sample collection unit comprising perforations, stopcocks, and twist open outlets. Figure 28C depicts a sample collection unit comprising a chemically or biologically derived substance. Figure 28D depicts a sample collection unit comprising a self-sealing syringe adapter or port and a tapered section. Figure 28E depicts a sample collection unit comprising a one way transfer of fluid like a one-way valve.
	Group V indicates differences in sample-collection apparatus in the upstream configuration. Figure 29A depicts a sample collection unit comprising filters to store data. Figure 29B depicts a sample collection unit comprising sensors to detect different data. 
	Group VI indicates differences in the analysis of the collected sample. Figure 30 depicts a system for the analysis of the collected sample comprising an automated system for the collection of data and a sample removal mechanism like a gantry or robotic shuttle. Figure 31 
Group VII indicates differences in fluid transfer lines. Figures 33-35 depict a fluid transfer line comprising sensors throughout the line. Figure 36-41 depict a fluid transfer line comprising separate sensors on either end of the line. 
Group VIII indicates a difference in transfer lines having a diverter element. Figures 1-53 and 61-69 depict a fluid collection device that does not incorporate a diverter element. Figures 54-60 depict a fluid collection device that has a diverter element. 
In addition, these groups and species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 9-10 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
No telephone communication was made where the requirement for restriction is complex. 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549.  The examiner can normally be reached on Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.R./ (4/1/2021)Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781